IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

KATHY L. LEE AND JAMES P.            NOT FINAL UNTIL TIME EXPIRES TO
GOODSON,                             FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D14-2725
v.

JP MORGAN CHASE BANK,
NATIONAL ASS'N, ET AL.,

      Appellee.

_____________________________/

Opinion filed February 4, 2015.

An appeal from the Circuit Court for Gadsden County.
William L. Gary, Judge.

J. David House of J. David House, P.A., Blountstown, for Appellant.

Melissa A. Giasi of Kass Shuler, P.A., Tampa, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, WETHERELL, and BILBREY, JJ., CONCUR.